Citation Nr: 9906096	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  94-29 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to Department of 
Veterans Affairs death pension benefits, and, if so, whether 
all the evidence warrants a grant of the benefit.

2.  Entitlement to death pension for J. as the stepson of the 
veteran based on an August 1985 application.




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to April 
1946.  The veteran died in July 1985.  The appellant is the 
veteran's widow.

This appeal arises from a December 1993Administrative 
Decision in which the Department of Veterans Affairs (VA) 
Regional Office (RO) denied the appellant  VA death pension 
benefits.  The notice of disagreement was submitted in 
January 1994.  The statement of the case was issued in May 
1994.  A substantive appeal was received in July 1994.  The 
appellant testified at a personal hearing at the RO in 
September 1994.  The Board remanded the case in January 1997.  
A supplemental statement of the case was issued in September 
1997.




FINDINGS OF FACT

1.  In August 1985 the appellant filed VA Form 21-534 
indicating that she married the veteran in August 1984 and 
that J was a child of the veteran.

2.  In August 1985, the RO determined that the appellant was 
not entitled to VA death pension, even though she had 
ceremonially married the veteran in August 1984, because she 
was not married to him for one year before his death.  That 
decision is final.

3.  The evidence submitted since the RO's August 1985 
decision is new, relevant to and probative of the issue of 
entitlement to VA death pension.

4.  A valid common law marriage between the veteran and the 
appellant was established more than one year prior to the 
veteran's death in July 1985.

5.  J. is the legitimate child of the appellant and he was in 
the veteran's household at the time of the veteran's death.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's final August 1985 
decision is new and material, and the appellant's claim of 
entitlement to VA death pension benefits is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998)

2.  The criteria for recognition of the appellant as the 
surviving spouse of the veteran for more than one year before 
his death for the purpose of entitlement to VA death pension 
benefits have been met.  38 U.S.C.A. §§ 103(c), 1541 (West 
1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.54, 3.205(a)(6) (1998).

3.  The criteria for recognition of J. as the child of the 
veteran, based on the August 1985 application for death 
pension purposes, are  met. 38 U.S.C.A. §§ 101(4)(A), 1541, 
1542 (West 1982 and 1991); 38 C.F.R. § 3.57 (1985 and 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action in May 1981, the veteran was granted 
nonservice connected pension benefits, effective April 1980.

In August 1984, the veteran submitted a statement indicating 
that he was married on August 15, 1984.  In October 1984, the 
veteran submitted a copy of a marriage certificate showing 
that he married the appellant in a ceremonial marriage in the 
state of Pennsylvania in August 1984.  On VA Form 21-527 
received in May 1985 and on VA Form 21-686c received in July 
1985 the veteran claimed J., as his child.  The veteran 
submitted a copy of J.'s birth certificate showing that J. 
was the son of the appellant and her former husband.  The 
veteran died on July [redacted], 1985.

In August 1985, the appellant submitted VA Form 21-534, 
Application for Dependency and Indemnity Compensation or 
Death Pension  by Surviving Spouse or Child, indicating that 
she married the veteran in August 1984 and that the veteran 
had a child, J., born in May 1977.  She indicated that she 
was claiming death pension.

The record includes a computerized memo entitled "C & P 
Disallowance" dated August 22, 1985 which has an X next to 
No. 14, "relationship not established".

In August 1993, the appellant submitted VA Form 21-534 
claiming VA death pension benefits.  She asserted that she 
lived together with the veteran as husband and wife for over 
one year before the ceremonial marriage.  She submitted 
copies of the marriage certificate and the death certificate 
of the veteran.

Submitted in September 1993 were VA Forms 21-4171, Supporting 
Statement Regarding Marriage, from two acquaintances who 
indicated that they had known the veteran and the appellant.  
Each indicated that the veteran and the appellant began 
living together in July 1983 and that the veteran and the 
appellant had referred to each other as husband and wife.  
The appellant indicated that J. was the veteran's stepson.

Statements dated in December 1993 and received in January 
1993 from the appellant's son, the veteran's son, a veterans' 
service officer and the manager of Lincoln Cavern, Inc. 
attested to the fact that the veteran and the appellant lived 
together as husband and wife for a period of more than a year 
prior to the ceremonial marriage.

In August 1994, the appellant testified that she began to 
live with the veteran at the end of July or the first part of 
August, 1983.  She indicated that they did not enter into any 
contracts or incur any obligations prior to their ceremonial 
marriage.  

1.  Whether new and material evidence has 
been submitted to reopen the appellant's 
claim for entitlement to VA death pension 
benefits, and, if so, whether all the 
evidence warrants a grant of the benefit.

The appellant contends, in effect, that she is entitled to 
recognition as the veteran's surviving spouse for the purpose 
of entitlement to VA death pension benefits because she lived 
with the veteran in a martial relationship for more than one 
year prior to his death.  She asserts that she began living 
with him in July or August 1983 and continuously lived with 
him until their ceremonial marriage in August 1984.

In the September 1997 supplemental statement of the case, the 
RO noted that the record contained the August 1985 computer 
memo showing that the appellant was notified that her claim 
had been denied on the based that "relationship not 
established".  The RO indicated that notification of that 
denial was sent in August 1985 and included her appellate 
rights.  It was noted that although no copy of the letter was 
in the record, the computer action memo was evidence that the 
letter was sent to the appellant.  No appeal was filed.  
Assuming administrative regularity in this case, the Board 
finds that the August 1985 determination of the RO is final. 
38 U.S.C.A. § 7105 (West 1991).  In order to reopen her 
claim, the appellant must present or secure new and material 
evidence with respect to the claim which has been disallowed. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In Manio v. Derwinski, 1 Vet. App. 140 (1991), the United 
States Court of Veterans Appeals (Court) set forth a two step 
analysis to be applied when a claimant seeks to reopen a 
claim.  Initially, the Board must determine whether the 
claimant has submitted new and material evidence, and if so, 
the case will be considered reopened, and the claim must be 
evaluated in light of all the evidence, both old and new.  
New evidence means more than evidence which was not 
previously physically of record.  To be probative, the new 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  The Court has stated that for purposes of 
determining whether a claimant has submitted new and material 
evidence only, the credibility of the evidence is to be 
presumed. Once the evidence is found to be new and material 
and the claim is reopened, the presumption that it is 
credible and entitled to full weight no longer applies.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that in a recent decision of the United 
States Court of Appeals for the Federal Circuit, that Court 
overruled the test adopted by the Court of Veterans Appeals 
as set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
for the determination of materiality of new evidence for 
purposes of reopening claims for the award of veterans' 
benefits.  It was held that on remand, the Court must 
consider whether the new evidence submitted is material as 
defined by 38 C.F.R. § 3.156(a).  See Hodge v. West, 153 F.3d 
1356 (Fed. Cir. 1998).  In the September 1997 supplemental 
statement of the case, the RO set forth the Colvin test.  
However, the RO concluded that new and material evidence had 
been submitted to reopen the appellant's claim.  Upon review 
of the record, the Board also concludes that new and material 
evidence has been submitted and the claim is reopened.  The 
evidence submitted since the August 1985 decision of the RO 
denying entitlement to death pension benefits includes the 
testimony of the appellant and lay statements of relatives 
and acquaintances that the appellant lived with the veteran 
in a martial relationship for more than one year prior to his 
death.  The Board finds that there is no need for further RO 
consideration pursuant to the Hodge case as the claim has 
been reopened.  The Board will proceed to adjudicate the 
claim on a de novo basis.

The governing legal criteria specify that death pension may 
be paid to a surviving spouse who was married to a veteran of 
a war: (1) one year or more prior to the veteran's death, or 
(2) for any period of time if a child was born of the 
marriage, or was born to them before the marriage.  
38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 3.54 (1998).  
Spouse means a person of the opposite sex who is a wife or 
husband and the term surviving spouse means a person of the 
opposite sex who is a widow or widower provided the marriage 
meets the requirements of § 3.1(j) or, as to accrued 
benefits, § 3.52. 38 C.F.R.  § 3.50 (1998).  A marriage 
"means a marriage valid under the law of the place where the 
parties resided at the time of the marriage, or the law of 
the place where the parties resided when the rights to 
benefits accrued."  38 U.S.C.A. § 103(c) (West 1991); 38 
C.F.R. § 3.1(j) (1998).

In order to establish proof of a common law marriage in 
jurisdictions where such marriages are recognized, the 
affidavits or certified statements of one or both of the 
parties to the marriage, if living, must set forth all of the 
facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places and 
dates of residences, and whether children were born as the 
result of the relationship. This evidence should be 
supplemented by affidavits or certified statements from two 
or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as husband and wife, and whether they were 
generally accepted as such in the communities in which they 
lived. 38 C.F.R. § 3.205(a)(6) (1998).

The Board notes that common law marriage is recognized in 
Pennsylvania.  Manfredi Estate, 399 Pa. 285, 159 A.2d 697 
(1960).  To have a common law marriage, an express agreement 
of the parties without ceremony, and almost invariably 
without a witness, by words in present uttered with a view 
and for the purpose of establishing the relationship of man 
and wife is required.  Manfredi Estate, 399 Pa. at 291, 159 
A.2d at 700.

After a full review of the record, the Board finds that the 
appellant entered into a common law marriage with the veteran 
more than one year prior to his death in July 1985.  The 
appellant has testified that she cohabited with the appellant 
as husband and wife for approximately two years prior to his 
death.  She has submitted statements from individuals, 
including the veteran's son, that they were living as husband 
and wife for more than one year prior to his death.  The 
Board finds that the testimony of the appellant and the lay 
statements are credible and support her contentions regarding 
her common law marriage to the veteran.  As the appellant and 
the veteran resided in Pennsylvania and that state recognizes 
common law marriages, the appellant is entitled to 
recognition as the surviving spouse of the veteran who was 
married to the veteran for one year before his death for the 
purpose of entitlement to VA death pension benefits on the 
basis of her claim submitted in August 1993.

2.  Entitlement to death pension for J. 
as the stepson of the veteran based on 
the August 1985 claim.


On her August 1985, application, the appellant indicated that 
she married the veteran in August 1984 and that the veteran 
had a child, J., born in May 1977.  In the September 1997 
supplemental statement of the case, the RO noted that the 
issue of whether J. is entitled to death pension was not 
adjudicated as was determined that the appellant was not 
eligible for benefits because she was not the surviving 
spouse of the veteran and there was no separate claim by, or 
on behalf of, the stepson alone.

The Board finds that J. is a claimant and the August 1985 
application submitted by the appellant constitutes a claim 
submitted on behalf of J. which has been pending since it was 
submitted.  Therefore, the Board will adjudicate the issue of 
entitlement to recognition of J. as the child of the veteran 
for VA death pension.

VA death pension is payable to a child of a deceased veteran 
of a war who is not in the custody of a surviving spouse 
eligible for pension under 38 U.S.C.A. § 1541. 38 U.S.C.A. 
§ 1542 (West 1991).  Under the applicable law in effect at 
the time of the August 1985 application and currently, for 
the purpose of entitlement to VA benefits, the term "child" 
of the veteran means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who was a member of the veteran's household at the time 
of the veteran's death, or an illegitimate child; and who is 
under the age of 18 years or who became permanently incapable 
of self support before reaching the age of 18 years or who is 
more than 18 years of age but less than 23 years of age and 
who is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A) (West 1982 
and 1991); 38 C.F.R. § 3.57(a) (1985 and 1998).

The Board concludes that J. must be recognized as the child 
of the veteran for VA benefits purposes.  The evidence shows 
that the time of the veteran's death, he and the appellant 
were ceremonially married and J. was a member of the 
veteran's household.  Therefore, J. is be considered a child 
of the veteran.  38 C.F.R. § 3.57.

ORDER

The appeal is granted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

